Campbell, J.
Respondent was convicted of obtaining two promissory notes — one of $200, and one of $80 — on false pretenses. From the testimony the case seems to have been one of the Bohemian oat cases; but it is ■ claimed that no offense was charged in the information. The purport of this was as follows : It charges that Alva Ellis and respondent, with fraudulent design, etc., represented to one Harmon Hartwell that respondent was agent for an incorporated company, designated as the “Bohemian Oat & Cereal Company/'’ having its chief office at Tpsilanti; that it was a good, responsible, and reliable •company, that fulfilled all its contracts, and had a paid-up •capital of $100,000, and was so wealthy and financially responsible that it would be impossible for it to avoid payment of all its liabilities; that it intended in good faith to carry out all contracts, and any contract made with it through its said agent would be fairly and hon■estly fulfilled, and it had thus far fulfilled all its obliga■tions, and was not a fraudulent or swindling company, but honest, fair, and trustworthy, and any deal with it ■would be fairly and in good faith carried out.
That Hartwell, relying on these representations, was induced to sign and deliver the two notes to Ellis and •respondent, who obtained them by the false and fraudulent representations, and with the fraudulent design mentioned. The information then negatives the allegations imputed to respondent specifically.
*298Tbe information does not point out for wbat consideration these notes were given, or to -whom they were payable, or whether negotiable or not.1 It does not show that the corporation, directly or by agent, made any agreement or had any dealings with Hartwell. In other words, it does not show in what way it concerned Hart-well whether the Bohemian Oat & Cereal Company was-an honest and responsible or dishonest and swindling concern. There is nothing to connect the notes with any fraud practiced on Hartwell. A falsehood not acted on can be no fraud; and, so far as this information goes,, the statements concerning the corporation had- no more to do with the notes than any other irrelevant lies would have had. Unless Hartwell dealt with it, the condition or character of the company could not concern him.
The information charged no offense. The conviction under it cannot be sustained, and must be reversed and set aside, and respondent discharged.
The other Justices concurred.

 Hartwell testified that he delivered the notes to Brown, and had not seen them since, and did not remember who was the payee in the notes.